IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CASH WRIGHT AND JASMINE WRIGHT,           : No. 263 EAL 2018
                                          :
                   Petitioners            :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
STATE FARM INSURANCE COMPANY,             :
EDWARD B. RUST AND DELORIS                :
BRYANT,                                   :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.